Citation Nr: 0926556	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-22 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person or based on 
housebound status.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1965 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran contends that he has a need for special monthly 
compensation based on the need for the regular aid and 
attendance of another person or by reason of being 
housebound.

Special monthly compensation is payable if the Veteran is so 
helpless as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  If the Veteran 
is not in need of aid and attendance, special monthly 
compensation is nevertheless payable  where the Veteran has a 
single service-connected disability rated as 100 percent and 
(1) has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or (2) is permanently housebound.  This 
requirement is met when the Veteran is substantially confined 
to his dwelling and the immediate premises, or if 
institutionalized, to the ward of clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The following criteria will be considered in determining the 
factual need for regular aid and attendance: the inability of 
a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without such aid, 
such as supports, belts, lacing at the back, etc.); the 
inability of a claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the appellant 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establish that the appellant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the appellant is so helpless as to 
be in need of regular aid and attendance will not be based 
solely on an opinion that the appellant's condition is such 
that it would require him to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352.  

The Veteran currently has the following service-connected 
disabilities:  residuals of prostate cancer, associated with 
herbicide exposure, rated as 60 percent disabling; erectile 
dysfunction with penile deformity, rated as 20 percent 
disabling; bilateral hearing loss, rated with a 
noncompensable rating; and healed laceration scar of the 
right little finger, rated with a noncompensable rating.  The 
combined rating for service-connected disabilities is 70 
percent.  The record also shows that the Veteran was granted 
Individual Unemployability.  

A report of examiner for aid and attendance received in July 
2005 was filled out and signed by the Veteran's physician.  
Diagnoses were permanent loss of bladder control.  The 
Veteran lived at home and was not under care of a nurse or 
attendant.  The physician noted that the Veteran was able to 
walk no more than 50 feet, care for the needs of nature, feed 
himself, and get out of bed.  He noted that the Veteran was 
unable to drive a car, travel, dress himself, bathe himself, 
remain out of bed all day, and get out of doors.  For the 
examination the Veteran was unable to undress/dress without 
help.  The physician did not state whether the Veteran's 
inabilities were a result of his service-connected 
disabilities.  Therefore the report is inadequate.  
Furthermore, based on the nature of the Veteran's 
disabilities, a current examination is necessary to decide 
the claim.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records from the Shreveport VA Medical 
Center dating from March 29, 2005, to the present.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Request medical records from the 
Shreveport VAMC dating from March 29, 
2005, to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  Thereafter, schedule the Veteran 
for a special Aid and Attendance 
examination.  Note that locally 
devised checklists with "yes" or 
"no" blocks are not adequate.  The 
examiner should address in the 
examination report whether the 
following are present as a result of 
his service-connected disabilities:

*	Inability to dress or undress 
himself or to keep himself ordinarily 
clean and presentable;

*	Frequent need of adjustment of 
any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this does not include the 
adjustment of  appliances which normal 
persons would be unable to adjust 
without aid, such as supports, belts, 
lacking at the back, etc.);

*	inability to attend to the wants 
of nature; 

*	inability to feed himself  
through loss of coordination of the 
upper extremities or through extreme 
weakness; or

*	incapacity, physical or mental, 
which requires care or assistance on a 
regular basis to protect the claimant 
from hazards or dangers incident to 
his daily environment.

The examiner should address in the 
examination report whether the Veteran 
is substantially confined to his 
dwelling or immediate premises due to 
service-connected disabilities and, if 
so, whether it is reasonably certain 
that the disabilities and resultant 
confinement will continue throughout 
his lifetime.   

3.  Then, readjudicate the claim for 
special monthly compensation.  If the 
decision remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



